The plaintiff contends that in its original answer the defendant affirmatively pleaded a single defense, and, having done so, was estopped later to amend and add the defense that there had been no presentment, demand, or notice of non-payment. This contention is without merit, because the answer denied indebtedness, and the issue had already been raised. The defendant did not need an amendment at all. Moreover, any number of inconsistent defenses may be pleaded, whether originally or by amendment; and there was no objection to the amendment, and no demurrer on the ground that the proper affidavit was not attached to the answer as amended, showing that the amendment was not filed for delay.
Rehearing denied.